Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 17, and all claims dependent thereon, recite, in some claims among other elements, a mattress, comprising a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer, wherein a first end of the channel is at least partially exposed on the first side and a second end of the channel is at least partially exposed on the opposite side.   Applicant is correct in their assessment that “Gladney at Fig. 1 plainly shows that both ends of each of its channels 19 are not even partially exposed on the sides 16 of mattress 10. As for Gladney's Fig. 3, this figure is a cross- sectional view taken on line 3-3 in Fig. 1. See, Gladney, [0009]. Gladney's Fig. 3 likewise shows that the ends of its channels 19 are not even partially exposed on sides 16 of mattress 10. As can be seen in Fig. 3 of Gladney, this disclosure specifically teaches that the ends of the channel must be terminated well before the edge of the mattress.”  Other prior art exists which shows channels extending laterally, fully from side-to-side, such as Scott (US Patent 5,231,717; see channels 30 and 32) and Hoffmann (US Patent 6,061,856; see channels 12 in Fig. 1).  However, neither of these documents specify foam spheres or hemispheres as recited by the present claims.  Rawls-Meehan (US Patent 6,704,962) was previously used to teach an elastic body having a substantially cylindrical pillar-like shape having at least one concave portion at the center thereof and at least two convex portions adjacent to the concave portion.  The person of ordinary skill in the art will understand the elastic body of the '962 patent as having a dumbbell-like shape, with two spherical portions joined by a narrower central portion. Such a dumbbell-like shape is not a sphere or hemisphere, as recited by the present claims.  Absent criticality, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619